Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A)	Claim 1 recites the limitation "each color group" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The term color group is not mentioned in the claim before so it would be rejected under 112(b) antecedent basis. 
B)	Claim 13 recites the limitation "each color group" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The term color group is not mentioned in the claim before so it would be rejected under 112(b) antecedent basis.
C)	Claim 14 recites the limitation "each color group" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The term color group is not mentioned in the claim before so it would be rejected under 112(b) antecedent basis.
D)	Claims 2-3, 5-9, 12, 15-16, 18, 20-22, 24 and 28 are also rejected based on their dependency to the rejected claims 1 and 13-14. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 3, 5-9, 12-14, 16, 18, 20-22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MACMULLAN (US 2018/0242165 A1) in view of Xu (US 2014/0155079 A1) and further in view of Applicant Admitted Prior Art (AAPA) see specification paragraph [0003] also PGPUB (US 2021/0044984 A1) paragraph [0004]. 
 	As per claim 1, MACMULLAN teaches a spectrum management device (MACMULLAN, Fig.1, SAS 1026), comprising processing circuitry (MACMULLAN, Fig.1, ¶0019, a processor) configured to: determine a first interference relation diagram among a plurality of coexistence groups each comprising a plurality of secondary systems (MACMULLAN, Fig.1, ¶0025-26, determine interface vertex-colored graph among plurality of coexistence groups each comprising plurality of secondary systems, for example second connected set 1022 (i.e. secondary systems) includes those vertices that represent coexistence groups 1, 2, 3, 4, and 5) , each of the plurality of secondary systems comprising an access point (MACMULLAN, Fig.1, ¶0025-26, each systems comprising access points), wherein in the first interference relation diagram points represent coexistence groups (MACMULLAN, Fig.1, ¶0026-27, interface vertex-colored graph points represent coexistence groups), and a line between two points represents presence of interference between two coexistence groups represented by the two points (MACMULLAN, Fig.1, ¶0026-27, a line between two points (i.e. point 6 to point 7) represent interference between two coexistence groups represented by two points); and allocate spectrum resources for each of the plurality of coexistence groups according to the first interference relation diagram (MACMULLAN, Fig.1, ¶0022 and ¶0026, assign or allocate spectrum for each of the plurality of coexistence groups according to the colored graph), such that two coexistence groups represented by two points not connected by a line use the same spectrum resources (MACMULLAN, Fig.1, ¶0022 and ¶0026-27, coexistence groups that do not interfere (therefore no line connected between them) with one another may use the same frequency/frequencies or spectrum), and two coexistence groups represented by two points connected by a line use different spectrum resources (MACMULLAN, Fig.1, ¶0022 and ¶0026-27, a relative amount of interference between the pair of coexistence groups represented by the vertices that are connected by that edge and a coexistence group is not assigned frequencies that are the same (therefore different spectrum)). 
However, MACMULLAN does not explicitly teach determine a weight of each color group, wherein the spectrum resources are allocated for coexistence groups represented by points in each color group according to the weight of each color group, such that a magnitude of the allocated spectrum resources is directly proportionate to the weight.
In the same field of endeavor, Xu teaches determine a weight of each color group (Xu, ¶0045, determining priority levels (therefore weight) of each color cluster/group), wherein the spectrum resources are allocated for coexistence groups represented by points in each color group according to the weight of each color group (Xu, ¶0045, bandwidth resources allocated for same cluster represented by nodes/points in each color cluster based on the priority level of each color cluster), such that a magnitude of the allocated spectrum resources is directly proportionate to the weight (Xu, ¶0045-47, degree or magnitude of the allocated bandwidth resources is equal or proportionate to the priority level). 
Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Xu into invention of MACMULLAN in order to reasonably allocate spectrum resources according to the priority level of bandwidth requirements in combination with graph coloring algorithm and chromaticity preference algorithm thus interference among femtocells and cross-layer interference among femtocells and macro cells can be effectively suppressed, the difference bandwidth requirements of femtocell users can be satisfied, and the efficiency of frequency utilization and the whole throughput of system can be also optimized to the maximum extent.
 	However, MACMULLAN in view of Xu does not explicitly teach wherein the one or more secondary systems are mobile communication systems configured to use the allocated spectrum resources only when the allocated spectrum resources are not being used by a primary system.
 	In the same field of endeavor, AAPA teaches wherein the one or more secondary systems are mobile communication systems configured to use the allocated spectrum resources only when the allocated spectrum resources are not being used by a primary system (AAPA, ¶0003, mobile communication system may be referred to as a secondary system, and a user in the mobile communication system may be referred to as a secondary user. That is, a primary system may be a system that has a right to use a spectrum. A user in the primary system may be referred to as a primary user. A secondary system may be a system that has no right to use a spectrum and only properly uses the spectrum when a primary system to which the spectrum is allocated does not use the spectrum). 
 	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of AAPA into invention of MACMULLAN and Xu in order to dynamically allocate spectrum resources to different systems without interfering with each other. 
 	As per claim 3 as applied to claim 1 above, MACMULLAN further teaches divide points in the first interference relation diagram into a plurality of color groups, such that coexistence groups represented by points in a same color group use the same spectrum resources, and coexistence groups represented by points in different color groups use different spectrum resources (MACMULLAN, Fig.1 and ¶0020 and ¶0037, interference of vertex-colored graph is divided into different colors (i.e. blue, red, etc.) such that coexistence groups represented by same color group use the same spectrum or frequency and coexistence groups in different color groups use different SAS).  
 	As per claim 5 as applied to claim 1 above, MACMULLAN further teaches determine, according to weights of a plurality of coexistence groups represented by a plurality of points in each color group, a weight of the color group (MACMULLAN, ¶0027 and Fig.1, according to weights of different coexistence groups in different color groups (i.e. blue, red, etc.) a weight to each color group (i.e. weight of “3” to groups 1 and 2)). 
 	As per claim 6 as applied to claim 5 above, MACMULLAN further teaches determine a maximum value of the weights of the plurality of coexistence groups represented by the plurality of points in each color group as the weight of the color group (MACMULLAN, ¶0027 and Fig.2, determine the value of “3” as a weight (i.e. maximum value) of plurality of coexistence groups (i.e. groups 1 and 2) in each color group as the weight of the color group). 
 	As per claim 7 as applied to claim 5 above, MACMULLAN further teaches determine a weight of each coexistence group by: determining a second interference relation diagram among all the secondary systems comprised in the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0020 and ¶0059-60, interference vertex-colored graphs (first, second, or more) between neighboring systems comprising in the plurality of coexistence groups); and determining the weight of the coexistence group, according to a color number when performing coloring on points in the second interference relation diagram which belong to the coexistence group (MACMULLAN, Fig.1 and Fig.2 , ¶0027 and ¶0032, determining the weight of the coexistence group based on the color number (i.e. 6 yellow 1025 on fig.1) when performing coloring in the interference vertex-color graphs). 
As per claim 8 as applied to claim 7 above, MACMULLAN further teaches, wherein the processing circuitry is further configured to determine the weight of the coexistence group according to one or more of the following parameters (MACMULLAN, ¶0028, determining the weight of access points (i.e. coexistence groups)) : the number of the secondary systems comprised in the coexistence group; and spectrum demand information of the coexistence group (MACMULLAN, ¶0028, spectrum demand information of access points (i.e. coexistence groups)).   
As per claim 9 as applied to claim 1 above, MACMULLAN teaches wherein the spectrum management device is a second spectrum management device that performs management on one of the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0024 Spectrum Access Systems or SASs (first, second or more) such that incumbent protection, secondary user fairness that performs management on one of the plurality of coexistence groups).
	As per claim 12 as applied to claim 9 above, MACMULLAN further teaches acquire, from a first spectrum management device, the second interference relation diagram among all secondary systems comprised in the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0020 and ¶0059-60, receiving from spectrum management policies devices interference vertex-colored graphs (first, second, or more) between neighboring systems comprising in the plurality of coexistence groups); and determine the first interference relation diagram based on the second interference relation diagram (MACMULLAN, Fig.1, ¶0020 and ¶0027, determine interference relations based on vertex-colored graphs). 
As per claim 13, MACMULLAN teaches a spectrum management system (MACMULLAN, Fig.1, spectrum management system), comprising: a plurality of secondary systems forming a plurality of coexistence groups, each of the plurality of secondary systems (MACMULLAN, Fig.1, ¶0025-26, determine interface vertex-colored graph among plurality of coexistence groups each comprising plurality of secondary systems, for example second connected set 1022 (i.e. secondary systems) includes those vertices that represent coexistence groups 1, 2, 3, 4, and 5)  comprising an access point (MACMULLAN, Fig.1, ¶0025-26, each systems comprising access points); 
a primary spectrum management device (MACMULLAN, Fig.1, SAS 1026) configured to: determine a first interference relation diagram among a plurality of coexistence groups (MACMULLAN, Fig.1, ¶0025-26, determine interface vertex-colored graph among plurality of coexistence groups), wherein in the first interference relation diagram points represent coexistence groups (MACMULLAN, Fig.1, ¶0026-27, interface vertex-colored graph points represent coexistence groups), and a line between two points represents presence of interference between two coexistence groups represented by the two points (MACMULLAN, Fig.1, ¶0026-27, a line between two points (i.e. point 6 to point 7) represent interference between two coexistence groups represented by two points); and allocate spectrum resources for each of the plurality of coexistence groups according to the first interference relation diagram (MACMULLAN, Fig.1, ¶0022 and ¶0026, assign or allocate spectrum for each of the plurality of coexistence groups according to the colored graph), such that two coexistence groups represented by two points not connected by a line use the same spectrum resources (MACMULLAN, Fig.1, ¶0022 and ¶0026-27, coexistence groups that do not interfere (therefore no line connected between them) with one another may use the same frequency/frequencies or spectrum), and two coexistence groups represented by two points connected by a line use different spectrum resources (MACMULLAN, Fig.1, ¶0022 and ¶0026-27, a relative amount of interference between the pair of coexistence groups represented by the vertices that are connected by that edge and a coexistence group is not assigned frequencies that are the same (therefore different spectrum)); and one or more secondary spectrum management devices each configured to receive, from the primary spectrum management device, spectrum resources allocated for a coexistence group managed by the secondary spectrum management device (MACMULLAN, Fig.1, ¶0024 Spectrum Access Systems or SASs (first, second or more) such that incumbent protection, secondary user fairness and allocate spectrum for radio networks  managed by management system SAS). 
However, MACMULLAN does not explicitly teach determine a weight of each color group, wherein the spectrum resources are allocated for coexistence groups represented by points in each color group according to the weight of each color group, such that a magnitude of the allocated spectrum resources is directly proportionate to the weight.
In the same field of endeavor, Xu teaches determine a weight of each color group (Xu, ¶0045, determining priority levels (therefore weight) of each color cluster/group), wherein the spectrum resources are allocated for coexistence groups represented by points in each color group according to the weight of each color group (Xu, ¶0045, bandwidth resources allocated for same cluster represented by nodes/points in each color cluster based on the priority level of each color cluster), such that a magnitude of the allocated spectrum resources is directly proportionate to the weight (Xu, ¶0045-47, degree or magnitude of the allocated bandwidth resources is equal or proportionate to the priority level). 
Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Xu into invention of MACMULLAN in order to reasonably allocate spectrum resources according to the priority level of bandwidth requirements in combination with graph coloring algorithm and chromaticity preference algorithm thus interference among femtocells and cross-layer interference among femtocells and macro cells can be effectively suppressed, the difference bandwidth requirements of femtocell users can be satisfied, and the efficiency of frequency utilization and the whole throughput of system can be also optimized to the maximum extent.
	However, MACMULLAN in view of Xu does not explicitly teach wherein the one or more secondary systems are mobile communication systems configured to use the allocated spectrum resources only when the allocated spectrum resources are not being used by a primary system.
 	In the same field of endeavor, AAPA teaches wherein the one or more secondary systems are mobile communication systems configured to use the allocated spectrum resources only when the allocated spectrum resources are not being used by a primary system (AAPA, ¶0003, mobile communication system may be referred to as a secondary system, and a user in the mobile communication system may be referred to as a secondary user. That is, a primary system may be a system that has a right to use a spectrum. A user in the primary system may be referred to as a primary user. A secondary system may be a system that has no right to use a spectrum and only properly uses the spectrum when a primary system to which the spectrum is allocated does not use the spectrum). 
 	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of AAPA into invention of MACMULLAN and Xu in order to dynamically allocate spectrum resources to different systems without interfering with each other. 
As per claim 14, MACMULLAN teaches a spectrum management method, comprising: determining a first interference relation diagram among a plurality of coexistence groups each comprising a plurality of secondary systems (MACMULLAN, Fig.1, ¶0025-26, determine interface vertex-colored graph among plurality of coexistence groups each comprising plurality of secondary systems, for example second connected set 1022 (i.e. secondary systems) includes those vertices that represent coexistence groups 1, 2, 3, 4, and 5) , each of the plurality of secondary systems comprising an access point (MACMULLAN, Fig.1, ¶0025-26, each systems comprising access points), wherein in the first interference relation diagram points represent coexistence groups (MACMULLAN, Fig.1, ¶0026-27, interface vertex-colored graph points represent coexistence groups), and a line between two points represents presence of interference between two coexistence groups represented by the two points (MACMULLAN, Fig.1, ¶0026-27, a line between two points (i.e. point 6 to point 7) represent interference between two coexistence groups represented by two points); 
and allocating spectrum resources for each of the plurality of coexistence groups according to the first interference relation diagram (MACMULLAN, Fig.1, ¶0022 and ¶0026, assign or allocate spectrum for each of the plurality of coexistence groups according to the colored graph), such that two coexistence groups represented by two points not connected by a line use the same spectrum resources (MACMULLAN, Fig.1, ¶0022 and ¶0026-27, coexistence groups that do not interfere (therefore no line connected between them) with one another may use the same frequency/frequencies or spectrum), and two coexistence groups represented by two points connected by a line use different spectrum resources (MACMULLAN, Fig.1, ¶0022 and ¶0026-27, a relative amount of interference between the pair of coexistence groups represented by the vertices that are connected by that edge and a coexistence group is not assigned frequencies that are the same (therefore different spectrum)). 
However, MACMULLAN does not explicitly teach determine a weight of each color group, wherein the spectrum resources are allocated for coexistence groups represented by points in each color group according to the weight of each color group, such that a magnitude of the allocated spectrum resources is directly proportionate to the weight.
In the same field of endeavor, Xu teaches determine a weight of each color group (Xu, ¶0045, determining priority levels (therefore weight) of each color cluster/group), wherein the spectrum resources are allocated for coexistence groups represented by points in each color group according to the weight of each color group (Xu, ¶0045, bandwidth resources allocated for same cluster represented by nodes/points in each color cluster based on the priority level of each color cluster), such that a magnitude of the allocated spectrum resources is directly proportionate to the weight (Xu, ¶0045-47, degree or magnitude of the allocated bandwidth resources is equal or proportionate to the priority level). 
Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Xu into invention of MACMULLAN in order to reasonably allocate spectrum resources according to the priority level of bandwidth requirements in combination with graph coloring algorithm and chromaticity preference algorithm thus interference among femtocells and cross-layer interference among femtocells and macro cells can be effectively suppressed, the difference bandwidth requirements of femtocell users can be satisfied, and the efficiency of frequency utilization and the whole throughput of system can be also optimized to the maximum extent.
	However, MACMULLAN in view of Xu does not explicitly teach wherein the one or more secondary systems are mobile communication systems configured to use the allocated spectrum resources only when the allocated spectrum resources are not being used by a primary system.
 	In the same field of endeavor, AAPA teaches wherein the one or more secondary systems are mobile communication systems configured to use the allocated spectrum resources only when the allocated spectrum resources are not being used by a primary system (AAPA, ¶0003, mobile communication system may be referred to as a secondary system, and a user in the mobile communication system may be referred to as a secondary user. That is, a primary system may be a system that has a right to use a spectrum. A user in the primary system may be referred to as a primary user. A secondary system may be a system that has no right to use a spectrum and only properly uses the spectrum when a primary system to which the spectrum is allocated does not use the spectrum). 
 	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of AAPA into invention of MACMULLAN and Xu in order to dynamically allocate spectrum resources to different systems without interfering with each other. 
	As per claim 16 as applied to claim 14 above, MACMULLAN further teaches dividing points in the first interference relation diagram into a plurality of color groups, such that coexistence groups represented by points in a same color group use the same spectrum resources, and coexistence groups represented by points in different color groups use different spectrum resources (MACMULLAN, Fig.1 and ¶0020 and ¶0037, interference of vertex-colored graph is divided into different colors (i.e. blue, red, etc.) such that coexistence groups represented by same color group use the same spectrum or frequency and coexistence groups in different color groups use different SAS).  
 	As per claim 18 as applied to claim 16 above, MACMULLAN further teaches determining, based on weights of a plurality of coexistence groups represented by a plurality of points in each color group, a weight of the color group (MACMULLAN, ¶0027 and Fig.1, according to weights of different coexistence groups in different color groups (i.e. blue, red, etc.) a weight to each color group (i.e. weight of “3” to groups 1 and 2)). 
As per claim 20 as applied to claim 18 above, MACMULLAN further teaches determining a second interference relation diagram among all the secondary systems comprised in the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0020 and ¶0059-60, interference vertex-colored graphs (first, second, or more) between neighboring systems comprising in the plurality of coexistence groups); and determining the weight of the coexistence group, according to a color number when performing coloring on points in the second interference relation diagram which belong to the coexistence group (MACMULLAN, Fig.1 and Fig.2 , ¶0027 and ¶0032, determining the weight of the coexistence group based on the color number (i.e. 6 yellow 1025 on fig.1) when performing coloring in the interference vertex-color graphs). 
As per claim 21 as applied to claim 20 above, MACMULLAN further teaches, determining the weight of the coexistence group according to one or more of the following parameters (MACMULLAN, ¶0028, determining the weight of access points (i.e. coexistence groups)): the number of the secondary systems comprised in the coexistence group; and spectrum demand information of the coexistence group (MACMULLAN, ¶0028, spectrum demand information of access points (i.e. coexistence groups)). 
As per claim 22 as applied to claim 14 above, MACMULLAN teaches wherein the spectrum management device is a second spectrum management device that performs management on one of the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0024 Spectrum Access Systems or SASs (first, second or more) such that incumbent protection, secondary user fairness that performs management on one of the plurality of coexistence groups).
 	As per claim 24 as applied to claim 22 above, MACMULLAN further teaches acquiring, from a first spectrum management device, the second interference relation diagram among all secondary systems comprised in the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0020 and ¶0059-60, receiving from spectrum management policies devices interference vertex-colored graphs (first, second, or more) between neighboring systems comprising in the plurality of coexistence groups); and determining the first interference relation diagram based on the second interference relation diagram (MACMULLAN, Fig.1, ¶0020 and ¶0027, determine interference relations based on vertex-colored graphs). 
As per claim 28 as applied to claim 1 above, MACMULLAN further teaches wherein a first coexistence group of the plurality of coexistence groups comprises at least one access point from a second coexistence group of the plurality of coexistence groups (MACMULLAN, Fig.1, first coexistence group (i.e. group 3) comprises at least one access point from a second coexistence group (i.e. group 5) of the plurality of coexistence groups such as groups 1-8).
B)	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MACMULLAN (US 2018/0242165 A1) in view of Xu (US 2014/0155079 A1) and further in view of Applicant Admitted Prior Art (AAPA) see specification paragraph [0003] and Sun (US 20190090279 A1). 
 	As per claim 2 as applied to claim 1 above, MACMULLAN in view of Xu and AAPA does not explicitly teach in presence of interference between any secondary system in a first coexistence group and any secondary system in a second coexistence group, determine presence of interference between the first coexistence group and the second coexistence group.  
	In the same field of endeavor, Sun teaches in presence of interference between any secondary system in a first coexistence group and any secondary system in a second coexistence group (Sun, Fig.1 and ¶0085, in presence of interference between UEs 115 (i.e. secondary system) in coverage of base station 105 a (i.e. first coexistence group) and UEs 115 in coverage of base station 105d (i.e. second coexistence group)), determine presence of interference between the first coexistence group and the second coexistence group (Sun, Fig.1 and ¶0085, determine any presence of interference provided from neighboring base stations 105 or UEs 105). 
	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Sun into invention of MACMULLAN, Xu, and AAPA in order to support cross band pairing where different radio frequency spectrum bands or different radio access technologies are exists.  
 	As per claim 15 as applied to claim 14 above, MACMULLAN in view of Xu and AAPA does not explicitly teach determining, in presence of interference between any secondary system in a first coexistence group and any secondary system in a second coexistence group, presence of interference between the first coexistence group and the second coexistence group.  
	In the same field of endeavor, Sun teaches determining, in presence of interference between any secondary system in a first coexistence group and any secondary system in a second coexistence group (Sun, Fig.1 and ¶0085, in presence of interference between UEs 115 (i.e. secondary system) in coverage of base station 105 a (i.e. first coexistence group) and UEs 115 in coverage of base station 105d (i.e. second coexistence group)),  presence of interference between the first coexistence group and the second coexistence group (Sun, Fig.1 and ¶0085, determine any presence of interference provided from neighboring base stations 105 or UEs 105). 
	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Sun into invention of MACMULLAN, Xu and AAPA in order to support cross band pairing where different radio frequency spectrum bands or different radio access technologies are exists.  
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643